Citation Nr: 0720206	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  04-08 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for claimed bilateral 
hearing loss.  

2.  Entitlement to service connection for claimed tinnitus.  

3.  Entitlement to service connection for claimed residuals 
of a shell fragment wound of the right eye.  

4.  Entitlement to service connection for claimed erectile 
dysfunction, to include as secondary to the service-connected 
post-traumatic stress disorder (PTSD).  

5.  Entitlement to an initial evaluation in excess of 70 
percent for the service-connected PTSD.  





REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1999, May 2003, and August 
2003 rating decisions issued by the RO.

The issue of service connection for claimed residuals of a 
shell fragment wound of the right eye is addressed in the 
REMAND portion of this document and is being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  



FINDINGS OF FACT

1.  The currently demonstrated bilateral sensorineural 
hearing loss is shown as likely as not to be due to acoustic 
trauma to which the veteran was exposed during his period of 
active service that included combat service in the Republic 
of Vietnam.  

2.  The currently demonstrated tinnitus is shown as likely as 
not to be due to acoustic trauma to which the veteran was 
exposed during his period of active service that included 
combat service in the Republic.  

3.  The veteran currently is not shown to have erectile 
dysfunction due to any event or incident of the veteran's 
period of active service or otherwise to have been caused or 
aggravated by his service-connected PTSD.  

4.  The service-connected PTSD is not shown to be productive 
of total social and industrial inadaptability.   



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
bilateral sensorineural hearing disability is due disease or 
injury that was incurred in service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).  

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by tinnitus is due to disease or injury 
that was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).  

3.  The veteran is not shown to have a disability manifested 
by erectile dysfunction due to disease or injury that was 
incurred in or aggravated by service; nor is proximately due 
to or the result of his service-connected PTSD.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107, 7104 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2006).  

4.  The criteria for assignment of an initial evaluation in 
excess of 70 percent for the service-connected PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130 including 
Diagnostic Code 9411 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	VA's Duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examinations addressing his claimed disorders.  There is 
no indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in March 2003 and July 2003 letters.  By these 
letters, the RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  

The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet.App. 537 
(2006).  

In this decision, the Court determined that VCAA notification 
did not require an analysis of the evidence already contained 
in the record and any inadequacies of such evidence, as that 
would constitute a preadjudication inconsistent with 
applicable law.  

Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.  

Here, the noted VCAA letters were issued prior to the 
appealed May 2003 and August 2003 rating decisions.  
Moreover, as indicated above, the RO has taken all necessary 
steps to both notify the veteran of the evidence needed to 
substantiate his claims and assist him in developing relevant 
evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  However, the absence of such 
notification is not prejudicial in this case, involving only 
service connection claims.  

With service connection cases, no disability rating or 
effective date is assigned when service connection is 
denied.  Also, in cases where service connection is granted, 
it is the responsibility of the agency of original 
jurisdiction (here, the RO) to address any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


II.	Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including such organic 
neurological disorders as sensorineural hearing loss, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  


A.  Bilateral hearing loss and tinnitus

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For 
purposes of applying the laws administered by VA, hearing 
impairment will be considered a disability when the threshold 
for any of the frequencies 500, 1000, 2000, 3000, and 4000 
Hertz is 40 decibels or greater; the threshold at three of 
these frequencies are 26 or greater; or speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The Board observes that the United States Court of Appeals 
for Veterans Claims (Court) has determined that, for 
tinnitus, the veteran is competent to present evidence of 
continuity of symptomatology.  See Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002).  As such, the veteran's lay 
contentions as to tinnitus represent competent evidence.  

The Board has reviewed the veteran's service medical records 
and observes that the pure tone audiological testing from the 
veteran's March 1967 enlistment examination and his February 
1969 separation examinations reported that his hearing within 
normal limits.  However, at separation, he reported having 
ear trouble and running ears.  

Subsequent to service, in a June 2002 VA treatment note, the 
veteran complained of having decreased hearing and difficulty 
in participating in activities of daily living due to hearing 
loss.  He reported having had military noise exposure with no 
hearing protection.  After service, he worked in construction 
operating heavy equipment, but he did use hearing protection 
on job sites where required.  He also complained of bilateral 
tinnitus.  Audiological tests showed bilateral sensorineural 
hearing loss sloping from moderate to profound.  

In a May 2003 VA examination, the veteran repeated his 
complaints of decreased hearing and constant tinnitus for ten 
years of more.  He reported his military and post military 
noise exposure.  The audiological test showed pure tone 
thresholds at or above 40 decibels at the 500, 1000, 2000, 
3000 and 4000 Hertz levels in both ears and speech 
recognition scores of 88 and 86 for the right and left ear 
respectively, which signifies a bilateral hearing loss 
disability under 38 C.F.R. § 3.385.  

The VA examiner opined that the hearing problem was not due 
to military noise exposure, but more likely due to 
occupational exposure and the aging factor because there were 
no records from service to the present.  

However, as the veteran's DD Form 214 establishes that he had 
combat with the enemy, the Board would point out that 38 
U.S.C.A. § 1154(b) (West 1991) provides that, in the case of 
a veteran who engaged in combat with the enemy during a 
period of war, lay evidence of in-service incurrence or 
aggravation of a disease or injury shall be accepted if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the lack of official record 
of such incurrence or aggravation during service.  See 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996); see also 
Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996); 38 
C.F.R. § 3.304(d) (1998).  

Here, the Board must find that the veteran's statements of 
the in-service incurrence of hearing problems and tinnitus as 
a result of exposure to excessive noise without hearing 
protection are consistent with his demonstrated combat 
service.  

Given the demonstrated complaints of ear problems as the time 
of separation from service, the veteran's credible statements 
of having had hearing problems for many years, and the nature 
and the profound extent of the loss, the onset of these 
problems can be dated back to his initial exposure to 
excessive noise levels in service.  

Overall, the Board finds the evidence to be in relative 
equipoise in showing that the current bilateral sensorineural 
hearing loss and tinnitus as likely as not are due to the 
exposure to documented acoustic trauma that began during his 
period of active service.  By extending the benefit of the 
doubt to the veteran, service connection for the hearing loss 
and tinnitus is warranted.  See 38 C.F.R. § 3.303(d).  


B.  Erectile Dysfunction

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

VA has recently added revised provisions of 38 C.F.R. 
§ 3.310(b) to conform the regulation to the holding of 
Allen.  71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310(b)).  

Under this recent revision, any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  

However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  Id.  

The rating activity will determine the baseline and current 
levels of severity under VA's Schedule for Rating 
Disabilities (38 C.F.R., part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  Id.  

In the present case, the evidence of record does not 
substantiate a causal relationship between the veteran's 
service-connected PTSD and his claimed erectile dysfunction.  
As such, no action is required to establish the "baseline 
level of severity" of his service-connected PTSD, and the 
newly enacted provisions of 38 C.F.R. § 3.310(b) are not 
directly relevant to this case.  

Accordingly, the veteran will not be prejudiced by Board 
action on this issue at the present time, notwithstanding 
that he has not been notified of the new provisions of 
38 C.F.R. § 3.310(b) to date.  See Bernard v. Brown, 4 Vet. 
App. at 394 (1993).  

The Board has reviewed the medical evidence and finds neither 
the service medical records nor post service medical records 
contain evidence of complaints, findings or treatment for 
erectile dysfunction.  

The veteran has asserted, in his June 2003 Claim and 
September 2003 Notice of Disagreement (NOD) that he suffers 
from erectile dysfunction, secondary to his service-connected 
PTSD.  However, no medical evidence has been presented to 
support these lay statements, despite the fact that he was 
notified of the requirement of such evidence in the July 2003 
"duty to assist" letter.  

To date, the RO has not afforded the veteran a VA 
examination, with opinions as to the etiology of his claimed 
erectile dysfunction.  Such opinions are "necessary" under 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159 when: (1) there 
is competent evidence that the veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication the current 
disability or symptoms may be associated with service, and 
(4) there is not sufficient medical evidence to make a 
decision.  

The Board is aware of the recent decision in McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in which Court addressed 
the four elements that must be considered in determining 
whether a VA medical examination must be provided as required 
by 38 U.S.C.A. § 5103A.  

Specifically, the Court held that the third element, 
indication that the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the two.  

The Court further held that types of evidence that 
"indicate" a current disability may be associated with 
service include medical evidence that suggest a nexus but is 
too equivocal or lacking in specificity to support a decision 
on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  

In this case, however, there is no medical evidence 
indicating current disability or linking the veteran's 
claimed erectile dysfunction to service, and there exists no 
reasonable possibility that a VA examination would result in 
findings favorable to the veteran.  Accordingly, the Board 
finds that an etiology opinion is not "necessary."  See 
generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

Currently, the only evidence of record supporting the 
veteran's claim is his various own lay statements.  The 
veteran, however, has not been shown to possess the requisite 
medical training or credentials needed to render a diagnosis 
or a competent opinion as to medical causation.  

Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

In the absence of current disability related to the claimed 
erectile dysfunction, the preponderance of the evidence is 
against the veteran's claim of service connection.  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).


III.	Increased rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal. See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

Under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 
9411, a 70 percent disability evaluation is warranted for 
PTSD manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  

The RO granted service connection for PTSD and assigned a 30 
percent evaluation in September 1999, effective in February 
1999, the date of claim.  The veteran filed a NOD with this 
rating decision in September 1999.  Following a November 1999 
hearing at the RO before the Decision Review Officer (DRO), 
the RO increased the evaluation to 50 percent in the January 
2000 Statement of the Case (SOC).  

The veteran perfected his appeal with regard to this issue in 
the January 2000 Substantive Appeal.  Following a February 
2001 Board remand, the RO increased the evaluation to 70 
percent in September 2002.  

Since the increase during the course of the appeal did not 
constitute a full grant of the benefit sought, the veteran's 
claim for an increased evaluation for the PTSD remains on 
appeal.  See AB v. Brown, 6 Vet.App. 35, 39 (1993). 

During the August 1999 VA examination, the veteran reported 
the military stressors that led to his PTSD symptoms.  He 
complained of sleep disturbances, increased irritability, 
nightmares and flashbacks, intrusive memories, estrangement 
and avoidance of family and friends.  

The veteran's irritability and anger outbursts were 
problematic.  He reported that his bosses told him that he 
needed an "attitude adjustment."  He reported that at times 
he would wake up in a nightmare and grab his wife by the 
throat acting out his dreams.  

On examination, the veteran described his mood as nervous and 
depressed.  His affect was blunted.  He had impaired sleep 
and appetite.  He reported that, on his initial return from 
Vietnam, he would binge drink, but stopped after his wife 
complained.  He had suicidal ideations for the past 10-12 
years with no immediate intent or plan, but denied any 
homicidal ideations or intent.  He reported some 
hallucinations of dead buddies from Vietnam talking to him.  

The veteran was diagnosed with PTSD.  He was assigned a 
Global Assessment of Functioning (GAF) score of 57 which the 
examiner noted represented PTSD of at least moderate 
intensity.  

Treatment records from December 1998 to February 2002 are 
replete with reference to treatment for PTSD symptoms.  
During a March 2002 VA examination, the veteran reported his 
history and treatment for PTSD.  He reported various problems 
at work including irritability and difficulty getting along 
with others.  As a result, he was unemployed.  

He complained of such PTSD symptoms as sleep disturbances, 
irritability with his wife and kids, social isolation, 
anxiousness, flashbacks, and avoidance of people and places 
because he fears he will have an angry outburst.  

Objectively, the veteran had appropriate hygiene and 
grooming.  Mood was withdrawn with somewhat over-controlled 
and flattened affect.  Speech was under-productive and 
guarded, but relevant and coherent.  

He reported that he was just real irritable and angry.  He 
slept only 3-4 hours on an average night.  He had frequent 
Vietnam related nightmares and dreams.  He reported being 
hypervigilant, but denied direct hallucinations or delusions.  
While he did experience realistic nightmares, he did not 
appear to describe any dissociative experiences or actual 
waking flashbacks.  His socialization was poor and he 
described himself as a "loner" and avoided people.  Insight 
was limited but judgment was not impaired.  

On an average day, he took his dogs out in the morning for a 
long walk along the street near his house.  His afternoon 
consisted of the same activity, walking his dogs, if the 
weather permitted.  Otherwise he reported that he stayed in 
the house shut up in his room.  Outside of walking his dogs, 
his activity level was low and social activity was non 
existent.  The veteran left his home once a week for sleep 
therapy at the Veteran Center, but reported no other pleasure 
or activities outside his home.  

The veteran's diagnosed PTSD was confirmed and described as 
moderate to severe.  He was assigned a GAF score of 50, and 
the examiner noted this represented serious impairment in 
social functioning.  The examiner further opined that the 
veteran was no longer employable in any capacity that would 
require him to interact in any meaningful fashion with 
others.  

Given the record, the Board finds that the evidence does not 
support the assignment of a rating higher than the currently 
assigned 70 percent evaluation in this case.   

In this regard, the veteran in his most recent VA examination 
was assigned GAF score of 50.  The GAF scores that range from 
41 to 50 are consistent with serious symptoms.  However, 
these findings do not show total occupational and social 
impairment.  

A disability evaluation is assigned based on all the evidence 
of record that bears on occupation and social impairment, 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination, or solely on 
the basis of social impairment.  See 38 C.F.R. §§ 4.126 
(2005).  Although the veteran's GAF score is not dispositive, 
it must certainly be considered in the evaluation of the 
service-connected PTSD.  

Significantly, the veteran in this regard has been assigned a 
total rating based on individual unemployability due to the 
service-connected PTSD.   

Accordingly, the Board finds that the claim for increase must 
be denied.  



ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  

Service connection for claimed erectile dysfunction, to 
include as secondary to the service-connected PTSD is denied.  

Initial evaluation in excess of 70 percent for the service-
connected PTSD is denied.  



REMAND

During service, the veteran was seen for complaints of a 
shrapnel injury to his right eye on multiple occasions, 
including June 1968 and February 1969.  

In the February 1969 service record, the veteran was noted to 
have a pigmented mole in the inner canthus of the right eye.  
However he was cleared for separation.  The February 1969 
examination report noted that the veteran was found to have 
shrapnel injury of the right eye.  

Subsequent to service, in a May 2003 VA examination, the 
veteran reported "burning behind the right eye" and 
"headaches."  The examination revealed only scattered 
pigment in the right caruncle, but there were no scars or 
other evidence of a shrapnel injury.  

Despite the in-service symptomatology and noted findings in 
the May 2003 VA examination, the examiner has not offered an 
opinion as to whether the noted scattered pigments in the 
area of the canthus of the right eye is a disability that was 
incurred in or aggravated by service.  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
treatment received for the right eye 
disorder since service.  Based on the 
response, the RO should undertake all 
indicated action to obtain copies of all 
clinical records from any previously un-
identified treatment source.  The veteran 
should also be informed that he can 
submit evidence to support his claim.  

2.  The veteran should be afforded a VA 
examination to determine the nature and 
likely etiology of the claimed right eye 
disorder.  

The veteran's claims file should be made 
available to the examiner for review in 
conjunction with the evaluation.  

All studies deemed necessary should be 
performed.  Based on a review of the 
claims file and the clinical findings of 
the examination, the examiner should 
opine as to whether the veteran has any 
current eye disability that at least as 
likely as not (e.g., a 50 percent or 
greater likelihood) had its clinical 
onset due during his period of active 
service.  A complete rationale should be 
given for all opinions and conclusions 
expressed in a typewritten report.  

3.  After completion of the above 
development, the veteran's claims of 
service connection for a right eye 
disorder should be readjudicated.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.  

Then if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


